Citation Nr: 0621066	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  04-01 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbosacral spine, to 
include whether the reduction in rating from 40 percent to 10 
percent was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel





INTRODUCTION

The veteran has unverified service from June 1993 to October 
1993 and May 1994 to June 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  In response to a claim for an increased rating 
for the veteran's service-connected degenerative disc disease 
of the lumbosacral spine, the RO issued a rating decision, 
dated in March 2003, proposing to reduce the rating for from 
40 percent to 10 percent.  In a May 2003 rating decision, the 
RO reduced the rating, effective August 1, 2003.  The veteran 
appealed this decision and claimed that a rating in excess of 
40 percent was warranted.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran was given notice of the proposed reduction by 
a March 2003 rating decision, the notice was sent to his last 
current address of record, he was notified of his right to a 
predetermination hearing, and he did not request such a 
hearing.  

3.  The rating reduction was not made effective before the 
last day of the month in which a 60-day period from the date 
of notice to him of the rating decision in May 2003 reducing 
his rating expired.

4.  The VA examinations that form the bases for the reduction 
were as full and complete as the earlier VA examination on 
which the 40 percent rating was made.

5.  The medical evidence reflects that there has been 
material improvement demonstrated of the veteran's service-
connected low back disorder under the ordinary conditions of 
the veteran's life.

6.  Under the old schedule for rating spine disabilities, the 
medical evidence shows that the veteran's service-connected 
low back disorder is manifested by slight, but not moderate, 
limitation of motion.

7.  Under the amended schedule for rating spine disabilities, 
the medical evidence shows that the veteran's service-
connected low back disorder is manifested by forward flexion 
of the thoracolumbar spine limited to 60 degrees but no 
greater than 85 degrees; no muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.   

8.  The medical evidence of record does not show that the 
veteran has intervertebral disc syndrome marked by recurrent 
attacks or incapacitating episodes.  


CONCLUSIONS OF LAW

1.  The reduction of the veteran's evaluation for 
degenerative disc disease of the lumbosacral spine from 40 
percent to 10 percent was proper.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.105 (2005).

2.  The criteria for a disability rating in excess of 10 
percent for degenerative disc disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59 
(2005); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 
(2003), 5243 (2005).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  Additional notification requirements apply for 
rating reductions.  38 C.F.R. § 3.105 (e), (i) (2005).  

The Board finds that VA has no further duty to notify because 
any deficiencies in the notice resulted in no prejudice to 
the veteran.  In correspondence dated in January 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Quartuccio, 16 Vet. App. at 187.  

In the VCAA letter, the RO acknowledged receipt of a claim 
for an increased rating for the service-connected back 
disorder, but failed to explain what the evidence must show 
to establish entitlement to an increased rating.  The Board 
finds that this resulted in no prejudice.  In correspondence 
dated in January 2003, the veteran's representative stated 
that the veteran maintained that the symptoms of his service-
connected disabilities had increased to the extent that a 
higher rating was warranted.  Additionally, the veteran 
subsequently submitted medical and lay evidence describing 
the current severity and symptomatology of his low back 
disorder.  It is clear that the veteran had notice of the 
requirements to obtain an increased rating.

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claim or something 
to the effect that the veteran give VA everything he had that 
pertained to his claim.  38 C.F.R. § 3.159(b)(1) (2005).  A 
complying notice, however, need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation.  The RO 
requested from the veteran medical records and statements 
from himself or others to support his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claim" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court of Appeals for Veterans Claims (Court) held that VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005) and 38 C.F.R. § 3.159(b) (2005) apply to all five 
elements of a "service connection" claim.  These five 
elements include (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Id.  Thus, upon receipt of 
an application for a service-connection claim, section 
5103(a) and § 3.159(b) require VA to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id. 

The RO's failure to address the elements of the degree of 
disability or the effective date of disability resulted in no 
prejudice.  As explained above, the veteran has submitted 
both medical and lay evidence describing the current severity 
of his low back disorder.  Thus, it is apparent that the 
veteran understood the requirements of his claim and was not 
prejudiced by a failure to notify him of this element.  
Regarding the effective date of the award, the Board finds 
that the veteran has not been prejudiced by the inadequate 
notification of this element either.  The claim for an 
increased rating for service-connected degenerative disc 
disease of the lumbosacral spine is being denied, thus no 
effective date will be assigned and there is no possibility 
of prejudice with regards to this element.  

Additional notification requirements apply for rating 
reductions.  Where an action by the rating agency would 
result in the reduction or discontinuance of compensation 
payments, section 3.105(e) requires that a rating initially 
proposing the reduction or discontinuance be prepared setting 
out all material facts and reasons for the proposed action.  
38 C.F.R. § 3.105(e) (2005).  The regulation requires that 
the beneficiary of the compensation payments be notified at 
his or her latest address of record of the contemplated 
action, furnished detailed reasons therefore, and be given 60 
days from the date of the notice for the presentation of 
additional evidence to show that the compensation payments 
should be continued at their present level.  Id.

Furthermore, section 3.105(i) requires that the veteran be 
informed that he or she may request a predetermination 
hearing provided that the request is received by VA within 30 
days from the date of the notice of the proposed rating 
reduction.  The regulation provides that if a timely request 
for a predetermination hearing is received, VA will notify 
the beneficiary in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date; that the hearing will be conducted by VA personnel who 
did not participate in the proposed adverse action and who 
will bear the decision-making responsibility; and that if a 
predetermination hearing is timely requested, benefit 
payments shall be continued at the previously established 
level pending a final determination concerning the proposed 
action.  38 C.F.R. § 3.105(i) (2005).  Section 3.105 directs 
that unless otherwise provided by the subsection 3.105(i), 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. § 
3.105(e) (2005).

The Board finds that the RO has fulfilled the notice 
requirements for compensation reductions.  In a letter dated 
in March 2003, the RO explained that based on medical records 
showing improvement in the veteran's low back disorder, the 
RO would reduce the prior evaluation from 40 percent to 10 
percent.  The RO explained the effect the proposed change 
would have on the veteran's monthly compensation and what the 
veteran needed to do to avoid the proposed change.  In the 
letter, the RO notified the veteran of his right to a 
personal hearing and the applicable time limits.  The veteran 
subsequently submitted new evidence but did not request a 
hearing.  The RO then issued the decision, dated in May 2003, 
reducing the rating.  The RO considered the newly submitted 
evidence in its decision and determined the effective date to 
be August 1, 2003, in compliance with the regulations.  38 
C.F.R. 
§ 3.105 (i)(2)(i) (2005).      

In further regard to VA's duty to notify, the Board notes 
that the RO provided the veteran with a Statement of the Case 
(SOC), dated in September 2003 and a Supplemental Statement 
of the Case (SSOC), dated in February 2004.  Together with 
the earlier issued rating decisions, these documents provided 
the veteran with notice as to the evidence needed to 
substantiate his claim and the reasons for the assigned 
rating.  The SOC and SSOC provided the veteran with notice of 
all of the laws and regulations pertinent to his claim, 
including the law and implementing regulations of the VCAA.  
Regarding timing of the notice, the RO issued the original 
VCAA notice in January 2003, which was before the March 2003 
rating decision proposing the decrease.  The Board concludes 
that the veteran has not been prejudiced by any deficiencies 
in requirements of the notice provisions of the VCAA, and 
there is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.   

In regard to VA's duty to assist, the Board notes that the RO 
obtained the veteran's medical records from VAMC Pittsburgh, 
Pennsylvania.  The RO has also provided the veteran with two 
VA examinations to determine the current severity of the 
veteran's low back disorder.  The veteran has not made the RO 
or the Board aware of any other evidence relevant to his 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Accordingly, the Board will proceed 
with appellate review.

Evidence

In a letter dated in January 2003, the veteran's authorized 
representative alleged that the veteran's service-connected 
disability had progressively increased to such an extent as 
to warrant entitlement to an evaluation in excess of that 
already assigned.

In an emergent care note from VAMC Pittsburgh, Pennsylvania, 
dated in September 2001, M.S., a Certified Registered Nurse 
Practitioner, reported that the veteran presented with foot 
pain incurred 1-1/2 weeks earlier when the veteran landed 
hard on his bare feet after a friend "back flipped" him.  

In a treatment record from VAMC Pittsburgh, Pennsylvania, 
dated in May 2002, Dr. R.S. stated that the veteran presented 
with left leg radicular pain that had existed for two weeks.  
The examiner detected intact, but decreased sensation in the 
left lateral leg.  Dr. R.S. concluded that the sciata nerve 
was most likely inflamed.  

A private radiologist, Dr. V.C., noted in an imaging report, 
dated in January 2003, that the veteran had a history of 
lumbar surgery in December 2000 at L5-S1.  Dr. V.C. noted 
that the veteran had been in a motor vehicle accident 
approximately seven months prior to the examination conducted 
in January 2003 and that the veteran now had persistent low 
back pain radiating throughout his legs.  

Dr. V.C. noted the following findings from a magnetic 
resonance imaging (MRI).  There was diminished signal 
intensity of L4-5 and L5-S1 intervertebral discs.  The 
findings at L4-5 were secondary to disc desiccation and 
degeneration.  The findings at L5-S1 were from a combination 
of degenerative and post surgical changes.  Dr. V.C.'s 
impression was posterocentral bulge of the annulus fibrosis 
at L4-5 with central annulus tear, which showed enhancement 
with contrast.  There was mild facet hypertrophy without 
significant lateral recess narrowing or nerve root 
impingement.  There was evidence for left hemilaminectomy at 
L5-S1 with enhancing posterior epidural scar posterocentrally 
and extending to the left S1 nerve root.  There was evidence 
for dural ectasia at this level following hemilaminectomy.  

In an electromyography report (EMG), dated in December 2002, 
private physician Dr. K.G. noted the following.  There was a 
decreased motor unit recruit with rapid onset of fatigue.  
This was a non-specific finding that was consistent with an 
upper motor neuron type of pattern, and did not rule out a 
possible myelopathic process.  A problem such as spinal 
stenosis could not be excluded.     

In a radiology diagnostic report, dated in February 2003 and 
prepared for the veteran's thoracolumbar VA examination, Dr. 
R.C. noted the following.  There was no evidence of fracture, 
subluxation, or dislocation of the lumbosacral spine.  There 
was a slight narrowing of the L5-S1 intervertebral space with 
no hypertrophic spurring or reactive sclerosis.  There were 
minimal degenerative changes of the lumbosacral spine with 
slight marginal sclerosis of the L5-S1 apophyseal joints 
bilaterally.  There was minimal left convex rotoscoliosis of 
the lumbar spine.  There was an oval shaped area of faint 
sclerosis within the superomedial portion of the left iliac 
bone, with no significant change since the last study of 
November 2001.  

In the VA examination report for the spine examination, dated 
in February 2003, Dr. C.H. indicated that in addition to the 
VA radiology diagnostic report prepared for the examination, 
he had the EMG, dated in December 2002, and the MRI, dated in 
January 2003, from the veteran's private physicians for 
review.  Dr. C.H. also noted that the entire claims file was 
there for review.  Dr. C.H. recorded the following history as 
reported by the veteran.  The veteran complained of severe 
numbness and weakness after standing for more than 20 
minutes.  The veteran stated that on rare occasions, his leg 
felt like it wanted to give out.  The veteran reported waking 
up with a stiff back and experiencing moderate pain 
throughout the day.  

Upon physical examination, Dr. C.H. noted the following.  
Flexion was to almost 85 degrees, at which point the veteran 
experienced pain.  Extension from neutral was to almost 30 
degrees extension before experiencing pain.  The veteran was 
able to bend at the sides to almost 30 degrees in both 
directions and he had approximately 30 degrees of trunk 
rotation in both the right and the left.  The veteran had 
some mild paraspinal muscle tenderness.  The VA spine films 
showed no evidence of scoliosis.  There was some mild loss of 
vertebral space between L4-L5.  The MRI showed diminished 
signal intensity of L4-L5 intervertebral discs.  These 
findings were consistent with disc degeneration and 
desiccation.  There was no evidence of central or lateral 
nerve impingement on the MRI.  The EMG was non-specific, but 
could also be seen as an upper motor neuron disease, which 
was possible impingement of the nerve on the disc.  

Dr. C.H. noted that the veteran's medical records reflected 
that the veteran injured himself while wrestling with friends 
sometime around September 2001.  Dr. C.H. concluded that the 
veteran could not have had severe lower back disease if he 
was able to wrestle with his friends.  Dr. C.H. concluded 
that there was no clear evidence for disc herniation into the 
neural sac in order for him to objectively determine the 
etiology of the leg pain.  Dr. C.H. also stated that the 
veteran's complaints of the entire leg going numb did not 
make sense anatomically.  According to Dr. C.H., the 
radiographs were normal and the veteran exhibited normal 
strength and function.  Dr. C.H. suspected that although the 
veteran may have some disc disease, he was clearly able to do 
a lot of things functionally.  Dr. C.H. saw no abnormalities 
in the entire lower leg that would make him suspect any type 
of injury.  

An operative report, dated in December 2000, indicated that 
Dr. E.A. performed a left L5-S1 hemilaminectomy/diskectomy 
with dissection of disc around conjoined L5-S1 root.  In a 
discharge summary, Dr. E.A. stated that postoperatively, 
strength in the lower extremities was excellent and that 
given the good progress, the veteran was discharged the day 
after surgery.  
 
In a letter from Dr. E.A., dated in July 2002, Dr. E.A. 
stated that the veteran presented with complaints of 
increasing lower back pain since being in a motor vehicle 
accident one month prior.  The veteran told Dr. E.A. that the 
pain existed before the accident but became much worse 
afterwards.  In that letter, Dr. E.A. noted the following 
findings from a physical examination performed on that day.  
The veteran had diminished ankle response on the left, which 
Dr. E.A. felt was old.  Straight leg raise test and hip 
mechanic sign were relatively unremarkable.  An MRI showed 
degenerative disc changes over L4 and L5-S1.  Dr. E.A. stated 
that he felt these changes were aggravated by the accident.  
Dr. E.A. stated that some neurosurgeons would perform a 
fusion in this situation, but that he felt this was not a 
good solution, particularly because of the degenerative 
changes above L5-S1.  In a letter dated in January 2003, Dr. 
E.A. again noted the absent ankle response on the left and 
stated that this was consistent with the previous diskectomy.  

In a letter dated in February 2003, Dr. E.A. stated that a 
recent MRI scan of the thoracic and lumbar spine looked 
excellent.  Dr. E.A. stated there was no evidence of pressure 
on his spinal sac.  Dr. E.A. noted a little bit of epidural 
scarring, but stated that he was at a loss to explain the 
veteran's pain.  Dr. E.A. stated that the veteran received an 
epidural block for pain, which did not provide permanent 
relief.  Dr. E.A. also stated that the veteran was taking 
Percocet, but without relief.  Dr. E.A. stated that the 
veteran did not need surgical intervention.  

J.K., the personnel manager at the veteran's previous place 
of employment, stated in an undated letter that the veteran 
had exemplary work ethic, integrity, and professionalism.  
J.K. stated, however, that he had to terminate the veteran's 
employment because of his physical condition.  J.K. stated 
that at work, it appeared that the veteran was in pain and 
that he sometimes would collapse.  J.K. estimated that the 
veteran was physically dysfunctional 80 percent of the time.  
J.K. stated that despite that the job was not very physical 
in nature the veteran was unable to handle it.  

M.F., the veteran's wife, stated in an undated letter that 
the veteran's physical condition began to deteriorate after 
he returned from Bosnia.  M.F. stated that the veteran could 
no longer play sports, do yard work, or pick up his son 
without experiencing pain.  M.F. stated that the veteran 
could not be in one position for very long and that she has 
to push him in a wheel chair in public places.  M.F. stated 
that their sex life had suffered because of the veteran's 
physical condition.

In an undated statement submitted by the veteran, the veteran 
stated that the VA examination report of February 2003 was 
inaccurate.  Specifically, the veteran first stated that his 
ranges of motion were incorrectly recorded and that they were 
actually much lower.  Second, the veteran stated that he 
reported experiencing numbness in his feet that worked its 
way up his legs, not that just his legs went numb as the VA 
examination report reflected.  Third, the veteran stated that 
in addition to getting a stiff back in the morning, he 
experienced spinal stiffness throughout the day that is 
accompanied by muscle spasms.

Dr. K.G., the veteran's primary care physician, in a letter 
dated in April 2003, stated that he would continue 
conservatory treatment after the veteran's consultation with 
Dr. E.A. in February 2003, in which Dr. E.A. determined that 
additional surgery would not be appropriate.  Dr. K.G. stated 
that with a reasonable degree of medical certainty, the 
veteran was disabled about 50 percent as a person as a whole.  
Dr. K.G. stated that the veteran's physical condition would 
prevent him from working in quite a few different 
occupations, particularly those requiring physical tasking, 
long term standing, stooping, bending, and lifting various 
objects.  

In a VA examination report of a spine examination, dated in 
April 2003, Dr. D.M. stated that he reviewed the claims file 
at length.  Dr. D.M. noted by way of history, that the 
veteran had done well after his diskectomy in December 2000.  
Dr. D.M. noted that the veteran was seen at VAMC Pittsburgh, 
Pennsylvania in September 2001 after injuring himself while 
dancing with friends at a bowling alley.  

Dr. D.M. noted the following findings upon physical 
examination.  The veteran had to take a knee during the 
examination to be more comfortable.  When standing, flexion 
was to 30 degrees and extension of lumbar spine was to zero 
degrees.  The veteran would only laterally bend to fifteen 
degrees bilaterally.  The veteran would rotate to 
approximately 40 degrees bilaterally.  Dr. D.M. considered 
the range of motion when standing to be severely limited.  
The veteran had intact sensation at L1 through S2 bilaterally 
with both light touch and pinprick, although the veteran 
stated subjectively that light touch was decreased on left 
side of the leg.  Reflexes were 2+ in the right ankle and 0+ 
in the left.  Dr. D.M. stated that the veteran was able to 
sit up on the examination table without apparent obvious 
discomfort.  This, according to Dr. D.M., demonstrated 
markedly increased flexion compared with the voluntary 
flexion demonstrated when measured in the upright position.  
Dr. D.M. stated that the veteran became defensive when this 
was pointed out to him.  

Dr. D.M. noted the following impression.  The ranges of 
motion from this examination were markedly different from 
those of the VA examination in February 2003, but the ranges 
of motion detected upon physical examination were different 
from those observed throughout the remainder of the 
examination.  The only abnormal neurological finding was the 
absent Achilles reflex in the left which had been noted for 
sometime in his medical records.  This was likely secondary 
to the diskectomy, was not an uncommon finding, and caused no 
disability.  The range of motion measurements from the 
previous VA examination were likely accurate for that 
particular day.  It appeared that the civilian neurosurgical 
notes provided the impression that the lower back pain was a 
result of the motor vehicle accident and that the second VA 
examiner's findings seemed to corroborate that.  Based on 
that, Dr. D.M. stated that he agreed with the second VA 
examiner that the etiology of the left leg numbness was 
unclear because there had been no objective source of the 
numbness identified.  

Dr. D.M. also stated that the EMG study only identified a 
possible upper motor neuron problem, which would not point to 
the L5-S1 region where only lower motor neurons reside.  
Therefore, Dr. D.M. stated, any suggestion that the findings 
relating to upper neurons point to a lumbosacral pathology 
would be erroneous.  It appeared that the veteran's back pain 
began during his absence from the military at which point he 
had civilian neurosurgery from Dr. E.A.  Dr. D.M. concluded 
that the degree of disability was difficult to determine, as 
the ranges of motion detected during his examination, his own 
observations, and Dr. C.H.'s examination were inconsistent.

In the veteran's notice of disagreement, dated in June 2003, 
the veteran stated that the VA examination report, dated in 
April 2003, failed to report range of motion testing.  The 
veteran also stated that the RO did not note his absent 
reflex in the left ankle.   

In a letter dated in November 2003, the veteran stated that 
prior to his back surgery in December 2000, he had a lump in 
his calf accompanied by numbness.  The veteran stated that 
after the surgery, the lump went away but that he never 
regained feeling in his leg.  The veteran stated that at the 
VA examination in April 2003, the examiner told him that that 
could not happen.  

In a treatment note in the veteran's service medical records, 
dated in April 2000, the examiner noted that the veteran had 
a knot/defect to the left gastrocnemius lateral head.  In a 
treatment note, dated in January 2001, a physician's 
assistant reported that the veteran received follow-up care 
for the back surgery he received while on leave and that the 
veteran reported he was doing fine with minimal discomfort.  

In a treatment note from the veteran's service medical 
records dated in May 2001, Dr. V.M. noted that the veteran 
complained of lower back pain after collapsing while in 
formation.  Dr. V.M. noted a history of back problems and 
that the veteran had a diskectomy in December 2000.  Dr. V.M. 
also reported that the veteran complained of sudden pain and 
weakness.  In a follow-up noted, dated in May 2001, the 
examiner reported that the veteran would need to do physical 
therapy to strengthen his muscles after the incident in which 
his legs gave out while standing in formation.  

In the veteran's VA Form 9, dated in November 2003, the 
veteran asked why his rating was being reduced from 40 
percent to 10 percent considering that the VA examiner noted 
an absent Achilles reflex in the left ankle.  The veteran 
also asked whether he should be granted a rating of 60 
percent instead of 40 percent.

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2005).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2005).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).

As previously noted, the veteran's service-connected lumbar 
spine disability was originally assigned a 40 percent rating 
under Diagnostic Code 5292 based on severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2001).  The RO characterized the disabling 
condition as degenerative disc disease of the lumbosacral 
spine.  Thus, the Board will consider the criteria for 
intervertebral disc syndrome in addition to the other 
criteria pertaining to low back disabilities.   

The veteran filed the claim for an increased rating in 
January 2003.  During the course of this appeal, the 
regulations controlling low back disabilities changed.  These 
changes were made effective September 26, 2003.  Amendment to 
Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 
51,454-51,458 (August 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 
5241, 5242, 5243 (2004-2005)).  Prior to that, the rating 
criteria for evaluating intervertebral disc syndrome were 
changed, effective September 23, 2002.  Amendment to Part 4, 
Schedule for Rating Disabilities, 67 Fed. Reg. 54,345-54,349 
(August 22, 2002) (38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003)).  The new rating criteria for intervertebral disc 
syndrome were subsumed in the aforementioned amended rating 
schedule for spine disabilities.  

When the regulations concerning entitlement to an increased 
rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his or her claim under 
the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The SOC and SSOC show that the RO 
considered the veteran's low back disability under the old 
and new rating criteria.  

Under the revision of Diagnostic Code 5293, effective 
September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be rated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining, under 38 C.F.R. § 4.25, separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  
Under Diagnostic Code 5293, if there are incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted.  
With incapacitating episodes having a total duration of at 
least four weeks, but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
two weeks, but less than four weeks during the past 12 
months, a 20 percent evaluation is warranted.  With 
incapacitating episodes having a total duration of at least 
one week, but less than two weeks during the past 12 months, 
a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (effective from Sept. 23, 2002).  

Note (1) provides that for purposes of evaluation under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  Note (2) 
provides that when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are evaluated using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Neurological disabilities are 
evaluated separately using evaluation criteria for the most 
appropriate neurological diagnostic code or codes.  Id.

The veteran is not entitled to a rating higher than 10 
percent based on incapacitating episodes.  There is no 
documented evidence that a physician prescribed bed rest for 
a certain duration of time at any time during the appeal 
period.  Thus, evaluation of the veteran's low back 
disability on the basis of the total duration of 
incapacitating episodes over the course of 12 months would 
not be to his advantage.  

The Board will now consider the veteran's disability on the 
basis of chronic manifestations.  First, the Board concludes 
that the evidence is insufficient to find any neurological 
manifestations that would warrant a higher rating.  The only 
objective evidence that neurological abnormalities presently 
exist are the non-specific finding of the EMG and the 
diminished Achilles reflexes on the left.  As noted, Dr. K.G. 
and both of the VA examiners concluded that the EMG results 
were non-specific and demonstrated no objective source for 
the veteran's pain.  Consequently, the results are of no 
value for finding that any neurological manifestations of the 
service-connected disability exist.  Regarding the diminished 
Achilles reflexes on the left, there is no medical evidence 
that this is a disabling condition.  To the contrary, Dr. 
D.M. stated that this was not uncommon or disabling.   

In determining orthopedic manifestations, the Board has 
considered the most appropriate orthopedic diagnostic codes 
under the old criteria.  38 C.F.R. § 4.71a, Diagnostic Code 
5293, Note (2) (2003).  Under those criteria, a 40 percent 
rating is warranted for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).  A 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine.  Id.  A 10 percent 
rating is warranted for slight limitation of motion of the 
lumbar spine.  Id.  The words "severe," "moderate," and 
"slight" in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003), 
are not defined in the old regulations, but guidance can be 
obtained from the amended regulations.  The current 
definition of normal range of motion for the spine is based 
on medical guidelines in existence since 1984; therefore, the 
Board will apply the current ranges of motion to rating spine 
disabilities under the old criteria.  Normal flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion for the thoracolumbar spine is 240 
degrees.  38 C.F.R. § 4.71a, Note (2) (2005).  

A rating no higher than 10 percent is warranted under the old 
criteria for limitation of motion of the thoracolumbar spine.  
The results from the February 2003 VA examination do not 
demonstrate any more than a slightly limited range of motion.  
Flexion was limited only 5 degrees out of 90 and the other 
motions were "almost" to normal levels according to the 
examiner.  The findings from this examination would warrant 
no more than a slight disability.  

The ranges of motion recorded at the April 2003 VA 
examination indicated more than a "slight" limitation as 
contemplated by the ten percent rating and in fact, the VA 
examiner considered range of motion when the veteran was 
standing to be "severely limited."  The Board finds, 
however, that a higher rating is not warranted.  
Particularly, the Board finds the results of the April 2003 
VA examination with regards to range of motion of the 
thoracolumbar spine to be unreliable because of that VA 
examiner's skepticism of his own findings.  In his report, 
Dr. D.M. was unwilling to comment on the degree of disability 
because of the inconsistencies among the results of his 
examination, his observations, and the results of the 
previous VA examination conducted only two months prior.  
Additionally, Dr. D.M. noted no complaints of pain on motion 
to support the reliability of the findings.  Instead, the 
doctor's observations as recorded in the examination report 
suggest that the veteran was unwilling, but not unable, to 
move his back more than demonstrated.  Based on the findings 
of the first VA examination, conducted in February 2003, the 
Board concludes that limitation of range of motion of the 
thoracolumbar spine warrants no more than a 10 percent 
rating.   

As for other potentially applicable diagnostic codes of the 
old schedule, the medical evidence shows that there is no x-
ray evidence of residuals of a fracture of the vertebra 
attributable to the service-connected low back disability as 
required by Diagnostic Code 5285.  38 C.F.R. § 4.71a (2003).  
The medical evidence also shows that the veteran does not 
have ankylosis of the lumbar spine as required for a rating 
under Diagnostic Code 5289.  Id.  Finally, although the 
service medical records note a complaint of a muscle spasm in 
May 2001, the record is absent any findings or complaints of 
muscle spasms to physicians after that time.  Thus, a rating 
higher than 10 percent is not warranted for lumbosacral 
strain under Diagnostic Code 5295 because there is no 
evidence this symptom presently exists.  Id.  

The Board now considers the veteran's service connected low 
back disability under the criteria as amended in August 2003, 
effective September 26, 2003.  Under the new criteria, all 
disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  Intervertebral disc syndrome is to be evaluated 
under either the General Rating Formula or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  38 C.F.R. § 4.71a, General Rating Formula, Note (6) 
(2005).  The Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes under the new criteria is 
the same for that applicable under the old criteria.  As 
explained above, the application of this formula is of no 
benefit to the veteran.  Thus, whether the veteran is 
entitled to a higher rating is dependent upon an application 
of the General Rating Formula.   

Under the General Rating Formula, a 10 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or 
if the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
if there is muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.   

A 20 percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or if the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  

A 40 percent evaluation is warranted when forward flexion of 
the thoracolumbar spine is limited to 30 degrees or less; or, 
there is favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.  

These criteria are to be applied irrespective of whether 
there are any symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Id.  Under the 
amended schedule, any associated neurologic abnormalities, 
including, but not limited to bowel or bladder impairment, 
are to be evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, 
Note (1) (2005).        

The Board finds that a rating higher than 10 percent is not 
warranted under the new criteria either.  As explained above, 
the Board finds the results of the April 2003 VA examination 
to be unreliable.  The findings of the February 2003 VA 
examination warrant no more than a 10 percent rating for 
limitation of range of motion of the thoracolumbar spine.  As 
noted above, forward flexion was only limited to 85 degrees 
and the other ranges of motion were nearly normal.  A higher 
rating is not warranted for any other reason because there is 
no evidence of muscle spasm or guarding severe enough to 
result in an abnormal gait; abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; or 
favorable or unfavorable ankylosis.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(2005).     

The Board recognizes that the veteran has a history of severe 
back problems, but the evidence does not show that the 
present level of disability warrants a higher rating than 
that currently assigned.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Regarding the statements from the veteran's 
primary care physician, his former employer, and his wife, 
these are outweighed by the other evidence of record.  
Particularly, the statements of both VA examiners and Dr. 
E.A., which specifically address the symptomatology and 
causation of the disability, are highly probative and the 
Board gives them greater weight. 

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected degenerative disc 
disease of the lumbosacral spine causes marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent period 
of hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  The Board 
emphasizes that the percentage ratings assigned by the VA 
Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability.  38 C.F.R. § 4.1 (2005).  In the 
instant case, to the extent that the veteran's service-
connected disability interferes with his employability, the 
currently assigned ratings adequately contemplate such 
interference, and there is no evidentiary basis in the record 
for a higher rating on an extraschedular basis.  Hence, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2005) 
for assignment of an extraschedular evaluation.  Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996).

Thus, as between the old schedule for rating spine 
disabilities and the amended schedule for rating spine 
disabilities, the preponderance of the evidence is against 
assignment of a disability rating in excess of 10 percent.   


ORDER

The rating reduction for service-connected degenerative disc 
disease of the lumbar spine from 40 percent to 10 percent 
disabling was proper, entitlement to a rating higher than 10 
percent is not warranted, and the appeal is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


